In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1438
VICTOR MERAZ-SAUCEDO,
                                                         Petitioner,
                                v.

JEFFREY A. ROSEN,
Acting Attorney General of the United States,
                                                        Respondent.
                    ____________________
               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A205-154-483.
                    ____________________

  ARGUED NOVEMBER 6, 2020 — DECIDED JANUARY 15, 2021
               ____________________

   Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Victor Meraz-Saucedo seeks asylum,
withholding of removal, and protection under the Immigra-
tion and Nationality Act and the Convention Against Torture
(“CAT”). He petitions for review of the order of the Board of
Immigration Appeals (“Board”) and requests we remand his
case for additional proceedings before the Immigration Court.
We deny his petition. We ﬁnd the Board did not abuse its
2                                                  No. 20-1438

discretion in denying Meraz-Saucedo’s motion to remand to
apply for cancellation of removal. We also ﬁnd the Board’s de-
cision aﬃrming the denial of Meraz-Saucedo’s asylum, with-
holding of removal, and protection under the CAT claims was
supported by substantial evidence.
                        I. Background
   Meraz-Saucedo is a native and citizen of Mexico. He is
married to a Mexican native and citizen with whom he has
two young U.S.-citizen children. Meraz-Saucedo ﬁrst at-
tempted to enter the United States around October 2003. After
encountering immigration oﬃcials at the border, he was re-
turned to Mexico. He entered the United States without in-
spection in 2004 and has not departed.
    On October 25, 2013, the Department of Homeland Secu-
rity issued and served a Notice to Appear (“NTA”) on Meraz-
Saucedo for removal proceedings. See 8 U.S.C. § 1229(a). The
NTA did not contain a speciﬁc date or time for the initial hear-
ing. The NTA only instructed Meraz-Saucedo to appear be-
fore an Immigration Judge (“IJ”) in Chicago at a date and time
“to be set.” On December 4, 2013, the Chicago Immigration
Court served Meraz-Saucedo a Notice of Hearing (“NOH”),
informing him that his hearing would take place on July 23,
2014 at 9:00 a.m. Meraz-Saucedo appeared before the IJ with
counsel on July 23, 2014. He did not object to the lack of a
speciﬁed time and date in his NTA.
   During the proceedings before the IJ on July 23, 2014, Me-
raz-Saucedo admitted the factual allegations, conceded the
charge of removability under 8 U.S.C. § 1182(a)(6)(A)(i), and
declined to designate a country for removal. The IJ designated
Mexico at the Department of Homeland Security’s request.
No. 20-1438                                                  3

The IJ found Meraz-Saucedo to be removable as charged for
being present in the United States without having been ad-
mitted or paroled. Meraz-Saucedo informed the IJ that he
sought asylum, withholding of removal, and protection under
the CAT, based on his purported fear of persecution and tor-
ture if removed to Mexico. See 8 U.S.C. §§ 1101(a), 1231(b)(3);
8 C.F.R. §§ 1208.16–18.
    The IJ denied his request for asylum and withholding of
removal. At his hearing, Meraz-Saucedo testiﬁed and based
his asylum claim on the physical abuse and threats that his
family had received from the Sinaloa Cartel in El Palmito, Du-
rango, Mexico because of his father’s refusal to grow mariju-
ana for the cartel in 2003. Following this refusal, Meraz-
Saucedo’s father sent him to the United States for his safety.
His father and siblings subsequently relocated to Durango
City, approximately six hours from their farm and the cartel.
    Meraz-Saucedo testiﬁed that in 2013, other cartel members
beat his father badly and kidnapped Meraz-Saucedo’s brother
and niece. After Meraz-Saucedo’s father paid for their release,
the cartel members warned him that they would kill them all
if they said anything about the incident. The cartel members
also told his father that they were going to use the family’s
land and house, that they knew Meraz-Saucedo was in the
United States, and that they would make them disappear as
soon as Meraz-Saucedo returned to Mexico. Meraz-Saucedo’s
immediate family has not had any encounters with cartel
members since this incident.
   The IJ found Meraz-Saucedo credible, but concluded he
had “not established a pattern or practice of persecution
against his family members by the cartel.” Moreover, even if
such a pattern or practice existed, the IJ concluded Meraz-
4                                                  No. 20-1438

Saucedo could not establish a nexus between the persecution
and the targeting of his family as a social group because the
targeting was the result of ﬁnancial and not familial reasons.
    The IJ also found Meraz-Saucedo failed to show a substan-
tial risk or likelihood that he would be singled out for torture
in Mexico or that a government oﬃcial would acquiesce to
any harm inﬂicted upon him by the cartel. Although Meraz-
Saucedo submitted general reports regarding country condi-
tions in Mexico describing gang violence and other safety is-
sues, the record did not show a particularized threat of tor-
ture. Meraz-Saucedo conceded that he had never been tor-
tured in Mexico. Further, he admitted that nothing else had
happened to his immediate family after the 2013 incident
even though his parents live in the same house where they
lived during that incident and his brother and niece who were
kidnapped still live in Mexico. And although several of his
cousins were killed in 2017, the IJ found no link between their
deaths and the cartel attack and extortion of Meraz-Saucedo’s
family.
    Meraz-Saucedo appealed to the Board. While his appeal
was pending, he ﬁled a motion to remand to apply for cancel-
lation of removal under 8 U.S.C. § 1229b(b). Meraz-Saucedo
claimed the Supreme Court’s decision in Pereira v. Sessions,
138 S. Ct. 2105 (2018), made him newly eligible for cancella-
tion of removal.
    In February 2020, the Board adopted and aﬃrmed the IJ’s
decision. The Board found no clear error in the IJ’s ﬁndings of
fact. It also denied Meraz-Saucedo’s motion to remand, ﬁnd-
ing the argument “foreclosed” by Matter of Mendoza-Hernan-
dez, 27 I&N Dec. 520 (BIA 2019), and distinguishable from
Ortiz-Santiago v. Barr, 924 F.3d 956 (7th Cir. 2019).
No. 20-1438                                                   5

                        II. Discussion
    In his petition, Meraz-Saucedo challenges the Board’s de-
nial of his motion to remand on several grounds. He again
claims the Supreme Court’s decision in Pereira makes him el-
igible for cancellation of removal because the NTA was defec-
tive for purposes of stopping time under § 1229b(d)(1). He
further contends that the Board erred when it denied his mo-
tion to remand based on Matter of Mendoza-Hernandez and
wrongly applied Ortiz-Santiago. Finally, Meraz-Saucedo ar-
gues the Board erred when it aﬃrmed the IJ’s denial of his
asylum, withholding of removal, and protection under the
CAT claims.
A. Motion to Remand
    We ﬁrst address whether the Board erred in denying Me-
raz-Saucedo’s motion to remand to apply for cancellation of
removal. We review the Board’s decision for abuse of discre-
tion and will reverse only if the Board’s decision “was made
without a rational explanation, inexplicably departed from
established policies, or rested on an impermissible basis.” Al-
varez-Espino v. Barr, 959 F.3d 813, 817 (7th Cir. 2020) (quoting
Giri v. Lynch, 793 F.3d 797, 800–01 (7th Cir. 2015)).
    For Meraz-Saucedo to be eligible for cancellation of re-
moval under 8 U.S.C. § 1229b(b)(1), he must have been “phys-
ically present in the United States for a continuous period of
not less than 10 years immediately preceding the date of such
application[.]” 8 U.S.C. § 1229b(b)(1)(A). Any period of con-
tinuous presence, however, is deemed to end when the person
is “served a notice to appear under section 1229(a).” Id.
§ 1229b(d)(1). This is called the “stop-time rule.” See Pereira,
138 S. Ct. at 2109.
6                                                  No. 20-1438

    In Pereira, the Supreme Court held that when a NTA fails
to designate the speciﬁc time or place of a noncitizen’s re-
moval proceedings, it is putative and not a “notice to appear
under section 1229(a)” of the Illegal Immigration Reform and
Immigrant Responsibility Act of 1996. Id. at 2115–16. There-
fore, a defective NTA does not trigger the stop-time rule end-
ing the noncitizen’s period of continuous physical presence
for purposes of cancellation of removal. Id. Following Pereira,
the Board reconsidered § 1229(a)’s requirements in Matter of
Mendoza-Hernandez, which addressed § 1229(a)’s require-
ments in the context of the stop-time rule. 27 I&N Dec. at 529.
A slight majority of the Board interpreted § 1229(a) to allow
the government to serve multiple notices that, pieced to-
gether, provide all of the information required by § 1229(a)’s
deﬁnition of “a ‘notice to appear.’” Id. at 531. The Board con-
cluded that although the statute’s reference to “a” NTA “is in
the singular,” the statute nevertheless does not require that
the notice come “in a single document.” Id. Instead, “it may
be provided in one or more documents—in a single or multi-
ple mailings,” id., such as through a “Notice to Appear” and
a subsequent “Notice of Hearing.” Id. at 529.
    The Board denied Meraz-Saucedo’s motion to remand
based on Matter of Mendoza-Hernandez, holding Meraz-
Saucedo’s subsequent receipt of a NOH perfected the deﬁ-
cient NTA and triggered the stop-time rule. The Board also
found our decision in Ortiz-Santiago to be consistent with its
decision. In Ortiz-Santiago, we held that § 1229(a)’s notice re-
quirement was a claim-processing rule subject to waiver and
forfeiture. 924 F.3d at 963. Relief based on a defective NTA is
available only “for those who make timely objections, as well
as those whose timing is excusable and who can show preju-
dice.” Id. at 965. Because Meraz-Saucedo failed to raise the
No. 20-1438                                                      7

issue of his eligibility for cancellation of removal before the IJ,
the Board concluded that he forfeited his remand claim.
    Meraz-Saucedo contends the Board erred in denying his
motion to remand for two reasons. He ﬁrst argues that it
wrongly decided Matter of Mendoza-Hernandez, so we should
not follow it. He also asserts his case is distinguishable from
Ortiz-Santiago because the stop-time rule is not a procedural
claim-processing rule but one that involves substantive eligi-
bility for immigration relief. We address each of these argu-
ments.
    There is no dispute that the NTA Meraz-Saucedo received
on October 25, 2013 did not contain the requisite time and
place information. Meraz-Saucedo did, however, subse-
quently receive information concerning the time and place of
his hearing through a NOH on December 4, 2013. Meraz-
Saucedo correctly notes that the Third and Tenth Circuits
have not followed Matter of Mendoza-Hernandez, and hold in-
stead that § 1229(a) does not permit this type of multi-step
process. Guadalupe v. Attorney Gen. of the U.S., 951 F.3d 161,
167 (3d Cir. 2020); Banuelos-Galviz v. Barr, No. 19-9517, 2020
WL 1443523, at *1 (10th Cir. Mar. 25, 2020). The Ninth Circuit
initially rejected the Board’s position, Lopez v. Barr, 925 F.3d
396, 405 (9th Cir. 2019), but it has now vacated that decision
and set the matter for rehearing en banc. 948 F.3d 989 (9th Cir.
2020). The Fifth and Sixth Circuits, on the other hand, have
rejected Meraz-Saucedo’s arguments and agree with Men-
doza-Hernandez. Yanez-Pena v. Barr, 952 F.3d 239, 241 (5th Cir.
2020); Garcia-Romo v. Barr, 940 F.3d 192, 197 (6th Cir. 2019).
   As in our recent decision in Chen v. Barr, 960 F.3d 448 (7th
Cir. 2020), we need not decide here whether we agree with
8                                                           No. 20-1438

Matter of Mendoza-Hernandez. 1 Chen is directly applicable to
Meraz-Saucedo’s arguments. In Chen, we held that a nonciti-
zen who delayed making a timely argument about the ade-
quacy of her NTA until after Pereira was decided forfeited the
argument. 960 F. 3d at 451. Like Chen, Meraz-Saucedo did not
object to the defective NTA or seek relief on this basis until
after the Supreme Court’s ruling and after his hearing before
the IJ.
    Timely objections provide the government the oppor-
tunity to cure any error. As such, “[r]elief will be available for
those who make timely objections, as well as those whose tim-
ing is excusable and who can show prejudice.” See Ortiz-San-
tiago, 924 F. 3d at 965. Because Meraz-Saucedo did not timely
object to the defective NTA, he has forfeited his argument and
can only obtain relief if he can establish excusable delay and
prejudice. See Chen, 960 F.3d at 451 (“[W]e ask (as Ortiz-Santi-
ago itself did) whether Chen made a timely objection or can
show excusable delay and prejudice.”).
    Meraz-Saucedo argues his objection was timely because
he presented his Pereira argument during the pendency of his
appeal before the Board unlike Chen who raised it in an un-
timely motion to reopen. As the government correctly points
out, however, the relevant inquiry is whether Meraz-Saucedo
raised his objection during the proceedings before the IJ after



1 Although the Supreme Court has granted certiorari in Niz-Chavez v. Barr,

207 L. Ed. 2d 169 (June 8, 2020), to decide this issue, there is no need to
hold Meraz-Saucedo’s case in abeyance until the Supreme Court’s deci-
sion. Even if we were to depart from Matter of Mendoza-Hernandez, that
would not help Meraz-Saucedo because he has forfeited his claim, as ex-
plained below.
No. 20-1438                                                     9

receiving the defective NTA. See Ortiz-Santiago, 924 F.3d at
964–65; Chen, 960 F.3d at 451. He did not.
    Alternatively, Meraz-Saucedo contends his delay is excus-
able because the Supreme Court decided Pereira after he ap-
peared before the IJ. We have squarely rejected this argument.
In United States v. Manriquez-Alvarado, 953 F.3d 511 (7th Cir.
2020), we held that while Pereira was not decided until 2018,
Manriquez-Alvarado could have relied on the underlying
statute, § 1229(a), long before Pereira. Id. at 513 (ﬁnding peti-
tioner was free to invoke the statute before 2008). Because Pe-
reira is a statutory decision, Manriquez-Alvarado could have
“consulted the statute and invoked its beneﬁt, small as that
was.” Id. at 514. Similarly, in Salazar-Marroquin v. Barr, 969
F.3d 814 (7th Cir. 2020), we held the petitioner could have
raised the issue of his defective NTA earlier, relying on the
“clear statutory text” and the Third Circuit’s disagreement
with the Board on “the eﬀect of a noncompliant Notice to Ap-
pear.” Id. at 817; see also Vyloha v. Barr, 929 F.3d 812, 817 (7th
Cir. 2019) (holding while “Vyloha took issue with his defec-
tive Notice only after the Supreme Court decided Pe-
reira … the clear and unequivocal statutory text of
§ 1229(a)(1)(G)(i) supported a meritorious argument that
Vyloha could have raised before Pereira”).
    Meraz-Saucedo further claims that he suﬀered prejudice
because the Board’s denial of his motion “aﬀected the out-
come of his case by depriving him of the opportunity to apply
for cancellation of removal.” As we recently held in Hernan-
dez-Alvarez v. Barr, 982 F.3d 1088 (7th Cir. 2020), however,
“Ortiz-Santiago’s prejudice inquiry does not focus on preju-
dice derived from the removal proceedings generally; rather,
it focuses speciﬁcally on prejudice suﬀered at the time of the
10                                                  No. 20-1438

hearing.” Id. at 1096. Otherwise, any petitioner could avoid
forfeiture by arguing that he was prejudiced by the loss of a
substantive argument.
    In assessing prejudice, “we look, for example, to whether
the defects in the notice to appear deprived the alien of the
ability to attend or prepare for the hearing, including the abil-
ity to secure counsel.” Id.; see Chen, 960 F.3d at 451 (determin-
ing that respondent could not show prejudice because she did
not “contend that she lacked actual knowledge of the time
and place for the hearing” and she appeared with counsel).
Indeed, we have held that where petitioners receive later
hearing notices that contain the time and place of their sched-
uled and rescheduled hearings, as occurred here, there is no
prejudice. See Salazar-Marroquin, 969 F.3d at 817; Ortiz-Santi-
ago, 924 F.3d at 964–65; Vyloha, 929 F.3d at 817. And where a
petitioner actually attends the proceeding, any claim of prej-
udice is eliminated. Alvarez-Espino, 959 F.3d at 819; see Chen,
960 F.3d at 451. Meraz-Saucedo appeared in Immigration
Court as ordered by his NTA with counsel and never argued
that he suﬀered prejudice from the lack of time and place in-
formation in his NTA. As such, he has forfeited this argument.
    Finally, Meraz-Saucedo attempts to distinguish his case
from Ortiz-Santiago and Chen by arguing that the stop-time
rule is not a claim-processing rule and thus forfeiture does not
apply as it did in Ortiz-Santiago and Chen. This argument is
simply an attempt to dodge the claims-processing rule articu-
lated in Ortiz-Santiago and rehash his prejudice arguments.
For the reasons described above, it fails.
No. 20-1438                                                   11

B. Asylum, Withholding of Removal, and Protection under
the Convention Against Torture
    We next turn to the merits of Meraz-Saucedo’s petition.
Meraz-Saucedo contends the Board erred in denying his asy-
lum, withholding of removal, and protection under the CAT
claims. The Board reasoned that although Meraz-Saucedo
may fear the Sinaloa Cartel in Mexico, he “has not established
eligibility for asylum or withholding of removal, because he
has not demonstrated a nexus between the claimed persecu-
tion and a protected ground.” The Board also found that Me-
raz-Saucedo has not established eligibility for protection un-
der the CAT because “there is a lack of evidence or testimony
to establish that any such harm would be inﬂicted with the
requisite degree of state action.”
    We review questions of law de novo and ﬁndings of fact
for “substantial evidence.” See Cece v. Holder, 733 F.3d 662,
675–76 (7th Cir. 2013) (en banc). Whether a petitioner suﬀered
past persecution or harbors a well-founded fear of future per-
secution are factual ﬁndings subject to the deferential “sub-
stantial evidence” standard, requiring reversal only if the ev-
idence compels a diﬀerent result. See N.Y.C.C. v. Barr, 930 F.3d
884, 888 (7th Cir. 2019). Under the substantial evidence stand-
ard, the agency’s “ﬁndings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to the
contrary.” Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (cita-
tions omitted). Where the Board “adopted the ﬁndings of the
IJ and added its own analysis, we review the IJ’s decision as
supplemented” by the Board. Giri, 793 F.3d at 800.
12                                                   No. 20-1438

     1. Asylum
    Meraz-Saucedo contends that the Board erred by aﬃrm-
ing the IJ’s decision that he failed to demonstrate that he has
a well-founded fear of future persecution on account of his
membership in his family. He points to testimony that his fa-
ther’s assault and the kidnapping, beating, and detention of
his brother by the Sinaloa cartel in September 2013 were di-
rectly related to his father’s refusal to grow marijuana for the
cartel in 2003. He relies on his father’s statement that cartel
members warned him that he and his family members would
be killed if they said anything about the incident, that they
knew Meraz-Saucedo was in the United States, and that they
would make them disappear as soon as Meraz-Saucedo re-
turned to Mexico.
    To qualify for asylum, a petitioner must prove that he is
“unable or unwilling” to return to his home country “because
of persecution or a well-founded fear of persecution on ac-
count of race, religion, nationality, membership in a particular
social group, or political opinion.” 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1)(A). A well-founded fear of future persecution is
one that is “subjectively genuine and objectively reasonable
in light of credible evidence.” Hernandez-Garcia, 930 F.3d at
920 (citation omitted). An asylum applicant must show a
nexus between his fear of future persecution and one of the
ﬁve protected grounds: race, religion, nationality, member-
ship in a particular social group, or political opinion. Torres v.
Mukasey, 551 F.3d 616, 629 (7th Cir. 2008); see also 8 U.S.C.
§ 1101(a)(42)(A). We have recognized that membership in a
nuclear family can satisfy the social group requirement. Gon-
zalez Ruano v. Barr, 922 F.3d 346, 353 (7th Cir. 2019) (collecting
cases). Yet a causal link between family membership and the
No. 20-1438                                                     13

persecution does not arise “simply because a particular social
group of family members exists and the family members ex-
perience harm.” Id. at 354 (internal quotation marks and cita-
tions omitted). The evidence must show that “family mem-
bership was the motivation for the persecution.” Ferreyra v.
Barr, 962 F.3d 331, 338 (7th Cir. 2020).
    Substantial evidence supports the Board’s determination
that Meraz-Saucedo failed to establish the requisite nexus be-
tween his fear of persecution upon return to Mexico and his
family membership. Although Meraz-Saucedo testiﬁed about
the 2003 incident at his father’s farm and the 2013 kidnapping
and extortion incident against his family, he failed to prove
that these attacks were linked or that they were motivated by
his family status rather than the cartel’s ﬁnancial incentive.
The 2013 kidnapping took place ten years after, and hundreds
of miles from, the 2003 incident. There is no evidence that the
cartel members involved in the kidnapping knew about the
2003 incident or had any connection to it. Furthermore, since
the 2013 episode, the cartel has not threatened Meraz-
Saucedo’s family. That fact is not dispositive, but it supports
the conclusion that the cartel is not persecuting the family. See
Plaza-Ramirez v. Sessions, 908 F.3d 282, 286 (7th Cir. 2018); Orel-
lana-Arias v. Sessions, 865 F.3d 476, 488 (7th Cir. 2017) (holding
no future persecution where El Salvador gang did not deliver
on any threats against petitioner’s family or engage in extor-
tion after he left four years earlier).
   Meraz-Saucedo also failed to demonstrate that his cousins’
disappearances and killings directly resulted from either the
cartel or the cartel targeting his family rather than generalized
crime. See Plaza-Ramirez, 908 F.3d at 286 (holding in the ab-
sence of more evidence that the IJ correctly “found that the
14                                                  No. 20-1438

2010 kidnapping of Plaza-Ramirez’s girlfriend’s sister related
only to the general violence in Mexico”). Beyond Meraz-
Saucedo’s speculation, there is no evidence that the cartel
even killed his cousins. The IJ held that the only evidence
available suggests that the cousins were killed because of their
ongoing conﬂict with another family, and Meraz-Saucedo has
not rebutted that evidence. Even if the cartel killed his cous-
ins, moreover, Meraz-Saucedo has not identiﬁed any evi-
dence that the cartel knows that Meraz-Saucedo or anyone in
his immediate family is related to his cousins.
    Meraz-Saucedo also claims the Mexican government is
unable to control persecution and torture against its citizens
by the cartels. Yet the record contains no evidence that he ever
sought assistance from the Mexican government to protect
him from abuse. An applicant who claims persecution by a
private actor must demonstrate that the government either
condoned the persecution or was helpless to prevent it. See
N.Y.C.C., 930 F.3d at 888–89. We have held that petitioners do
not meet this standard when they do not provide evidence
that they sought assistance from the authorities. See Ferreyra,
962 F.3d at 338.
     2. Withholding of Removal and CAT
    Since an asylum claim has a lower burden of proof, failure
to establish eligibility for asylum means it is unlikely that Me-
raz-Saucedo can prevail on his withholding of removal and
CAT claims. See Toure v. Holder, 624 F.3d 422, 428 (7th Cir.
2010) (explaining that a failure to prove persecution for pur-
poses of asylum eligibility necessarily means a petitioner can-
not meet the higher standard for withholding of removal); see
also Bathula v. Holder, 723 F.3d 889, 903 (7th Cir. 2013)
No. 20-1438                                                   15

(explaining that the CAT’s requirement to show a future like-
lihood of torture is a more stringent standard than persecu-
tion).
   To receive protection under the CAT, an applicant must
show that there is “a ‘substantial risk’ that [he] would be tor-
tured if forced to return to Mexico.” Garcia-Arce v. Barr, 946
F.3d 371, 377 (7th Cir. 2019) (citation omitted). “Torture” is
deﬁned as “severe pain or suﬀering” or an “extreme form of
cruel and inhuman treatment” that is intentionally inﬂicted
with the consent or acquiescence of a public oﬃcial. 8 C.F.R.
§ 208.18(a)(1)–(2).
    Meraz-Saucedo has not identiﬁed evidence compelling
the conclusion that there is a substantial risk that he will be
tortured if returned to Mexico. To support his allegation of
future torture, Meraz-Saucedo cites the same evidence he pro-
vided for his asylum claim. His allegation of future torture
fails on similar grounds. Meraz-Saucedo has never been tor-
tured in Mexico. He has not described any threats or harm
directed at him since his father’s 2013 extortion. He has also
not shown a link between the deaths of his cousins and the
cartel attack and the extortion of his family. In sum, Meraz-
Saucedo provides no basis to disturb the Board’s conclusion
that he failed to establish he would face a substantial risk of
torture if returned to Mexico. See, e.g., W.G.A. v. Sessions, 900
F.3d 957, 968 (7th Cir. 2018) (ﬁnding error where the Board
did not consider that masked gang members raided the house
of a close family friend at night and “murdered and dismem-
bered him for disobeying their orders”); see also Rashiah v. Ash-
croft, 388 F.3d 1126, 1133 (7th Cir. 2004) (collecting examples
of conduct not extreme enough to be “torture”).
16                                                  No. 20-1438

    Meraz-Saucedo also failed to present suﬃcient evidence
that he would be tortured at the hands of, or with the acqui-
escence of, a government oﬃcial. “Acquiescence of a public
oﬃcial requires that the public oﬃcial, prior to the activity
constituting torture, have awareness of such activity and
thereafter breach his or her legal responsibility to intervene to
prevent such activity.” Lopez v. Lynch, 810 F.3d 484, 493 (7th
Cir. 2016) (citing 8 C.F.R. § 1208.18(a)(7)). Meraz-Saucedo
only demonstrates that the State of Durango was generally
under serious threat of drug violence and that cartels had ob-
tained information from government oﬃcials in carrying out
this violence. This general fear of growing corruption and
gang activity is insuﬃcient to prove acquiescence. See Herrera-
Garcia v. Barr, 918 F.3d 558, 562 (7th Cir. 2019). Meraz-Saucedo
has not shown that any public oﬃcial knowingly turned a
blind eye to his claims.
                        III. Conclusion
    For the foregoing reasons, we deny Meraz-Saucedo’s peti-
tion for review.